DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-3, 6, 9, 11, 16-18, 24-26, 28-29, 32, 34, 36, 40-43, 47, and 53 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 4-5, 7-8, 10, 12-15, 19-23, 27, 30-31, 33, 35, 37-39, 44-46, and 48-52 are cancelled.  Claims 18, 25, and 42 are amended.  Claim 53 is new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 21 May 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 18, 25, and 42 under 35 USC 112(b) as being indefinite is withdrawn.
	In view of Applicants amendments, the rejection of claim 42 under 35 USC 112(b) as being indefinite is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 6, 9, 11, 32, 34, 36, 40-43, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (Nanomed; published 20 Apr. 2012), in view of Liu et al. (Angew. Chem. Int. Ed.; published 2013) for the reasons cited in the Office action filed on 21 Dec. 2021.
Claims 1-3, 6, 9, 11, 18, 32, 34, 36, 40-43, and 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (Nanomed; published 20 Apr. 2012), in view of Liu et al. (Angew. Chem. Int. Ed.; published 2013), in further view of Curry et al. (Nanoscale; published 2015) for the reasons cited in the Office action filed on 21 Dec. 2021.

Claims 1-3, 6, 9, 11, 16-18, 24-26, 28-29, 32, 34, 36, 40-43, and 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (Nanomed; published 20 Apr. 2012), in view of Liu et al. (Angew. Chem. Int. Ed.; published 2013), and Curry et al. (Nanoscale; published 2015), in further view of Chen et al. (US 2010/0183054 A1; published 22 Jul. 2010) for the reasons cited in the Office action filed on 21 Dec. 2021.

Applicants Arguments
	Applicants assert that Sousa suggests that loading of molecules such as TAT onto gold nanoparticles coated with glutathione or p-MBA is not a robust strategy for drug delivery.  Wong (2013) stated that analysis of time-dependent biodistribution and excretion suggests that the Au102 compound locate primarily to the liver, spleen, regardless of the composition of the ligand shell.  In each case, the hydrodynamic diameter of the compound predicts substantial renal clearance, and the accumulation in RES suggests substantial binding of proteins to these particles, increasing their hydrodynamic diameter resulting RES accumulation.  Surprisingly the incorporation of OEG (PEG11) in these compounds did not change their biodistribution properties, indicating that in this case OEG did not suppress protein binding.  Wong’s work suggests that coating AuNPs with MBA or MBA/PEG ligands will not lead to renal clearable gold .

Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive. Sousa discloses and strongly motivates that the attachment of small molecules such as drugs and peptides by non-covalent interaction to ultrasmall gold nanoparticles for nanomedicine application is therapy and diagnostics.  Due to their ultrasmall size, these AuNPs are especially attractive in application requiring delivery to crowded intracellular spaces in the cytosol and nucleus.  According to Sousa, polycation TAT could be attached to the nanoparticles.  The binding was confirmed by ITC and the binding of TAT to Au(GSH) had a dissociation constant, Kd, of 56±14 nM. The 1:1 molar ratio Au(GSH):TAT solutions were stable over many days without the formation of visible nanoparticle aggregates.  STEM revealed that both Au(GSH)-TAT was effectively internalized by cells.  
	At pg. 10531, Wong does teach that compound 5, Au102(pMBA)25[S(CH2)11(EG)4OH]19, locates primarily in the liver and spleen, regardless of the composition of the ligand shell.  However, at pg. 10532, Wong teaches that the unpredicted behavior arises from analysis of hydrophobic surface area.  Larger relative amounts of hydrophobic surface area on a nanoparticle might provoke both specific and non-specific protein nanoparticle aggregation.  The amount of hydrophobic surface area increases after OEG addition because the OEG used incorporates a C11 linker, separating the tetraethylene glycol function from the metal core.  
Liu teaches that the type of PEG attached to the nanoparticle is essential for achieving renal clearance.  According to Liu, ultrasmall nanoparticles coated with PEG methyl ether thiol (PEG-SH, 1 kDa) exhibited renal clearance: more than 50% ID were excreted in urine.  Neither shorter (0.35 kDa) nor longer (5 kDa) PEG ligands generated highly luminescent or stable AuNPs.  In addition, Liu teaches that PEGylation offers that additional advantage of enabling high tumor targeting efficiency by enhancing the EPR effect.  A person of ordinary skill in the art before the effective filing date would have been motivated to modify the ultrasmall drug carrying nanoparticles of Sousa by derivatizing the surface with PEG-SH, 1 kDa as taught by Liu et al. in order to gain the advantages of enabling renal clearance and increasing their retention time and concentration in blood.  There would have been a reasonable expectation of success, even in view of Wong, because Liu teaches that the derivatization of nanoparticles with specifically PEG-SH, 1kDa advantageously enables renal clearance.  Peng (2019) cites Liu at reference 16 and again at reference S1 as motivation and enablement for renal clearable AuNPs therein.  Curry teaches and motivates the promise of AuNPs in the targeted delivery of DOX to cancer cells and tissue.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (Nanomed; published 20 Apr. 2012), in view of Liu et al. (Angew. Chem. Int. Ed.; published 2013) and Madhusudhan et al. (Int. J. Mol. Sci.; published 9 May 2014; see attached 892).
	Sousa et al. teach as discussed above and as discussed in the Office action filed on 21 Dec. 2020.

	Liu et al. teach as discussed above and as discussed in the Office action filed on 21 Dec. 2020.
	Madhusudhan et al. teach efficient pH dependent drug delivery to target cancer cells by gold nanoparticles capped with carboxylmethyl chitosan (see title).  Madhusudhan et al. teach that the carboxylic group of carboxymethyl chitosan interacts with the amino group of DOX forming stable, non-covalent interactions on the surface of AuNPs.  The carboxylic group ionizes at acidic pH, thereby releasing the drug effectively at acidic pH suitable to target cancer cells.  These results suggest that DOX loaded AuNPs with pH-triggered drug releasing properties is a novel nanotherapeutic approach to overcome drug resistance in cancer (see abstract).  Mahusudhan et al. teach that in vitro cytotoxicity is enhanced with DOX loaded AuNPs (see pg. 8223).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the drug carrier of Sousa et al. by further substituting TAT with doxoribucin as taught by Madhusudhan et al. because it would advantageously enable intracellular delivery of doxorubicin with reduced undesirable side effects thereby overcoming drug resistance in cancer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618